Citation Nr: 1809163	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  09-05 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for toxic damage/chemical hypersensitivity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1982 to September 2005.

This matter is on appeal before the Board of Veterans' Appeals (Board) from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Original jurisdiction over this case now resides with the RO in Nashville, Tennessee. 

In July 2010, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's claims file.  

The case has been remanded by the Board on several occasional with the most recent remand in August 2017.  Unfortunately, for the reasons described below, the case is still not ready for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a further remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.

In the Veteran's service treatment records, a doctor opined in August 2001 that the symptoms the Veteran claimed were related to chemical hypersensitivity were "likely an exacerbation of CFS (chronic fatigue syndrome)."  The Veteran stated in his May 2008 notice of disagreement that he had been told by a doctor in Germany that the Veteran had lost up to 30 percent of his brain function due to chemical exposure, which was determined from a brain scan in 2001, of which the results are in the Veteran's claims file.  

The Board remanded this case in August 2017 to obtain an addendum opinion to the VA examination and previous supplemental medical opinion dated in November 2015 which had stated there was no medical evidence related to the claimed condition.  The RO obtained a new addendum medical opinion dated August 2017 pursuant to the most recent Board remand.  The medical examiner reiterated that, despite medical evidence discussing an illness called multiple chemical hypersensitivity, the Veteran in this case does not have a "real or accurate medical diagnosis" for that condition.  

The August 2017 Board remand also instructed the RO to obtain a VA psychiatric examination for the Veteran since the VA medical examiner opined that the Veteran's symptoms could be caused by an underlying psychiatric condition for which he was not qualified to make an official diagnosis.  The RO scheduled the Veteran for a psychiatric examination, but the Veteran could not attend due to conflict with a new job he had started.  The RO then sent the case back to the Board without obtaining a VA psychiatric examination for the Veteran.  

A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  The RO has not complied with the Board's previous remand instructions, as such the case must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records and associate them with the record.  Any negative responses should be properly documented in the record.  

2.  Schedule the Veteran for a VA psychiatric examination by a VA professional qualified to make psychiatric examinations.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must state that the claims file was reviewed.  All necessary tests should be conducted.  Based on the review of all the evidence of record, the VA examiner is asked to address the following questions:

(a)  The VA examiner shall list all of the Veteran's current psychiatric disorder diagnoses.

(b)  The VA examiner shall discuss if there is a psychiatric disorder present that is manifested by the Veteran's claimed hypersensitivity. 

(c)  Then, for each diagnosis, the examiner should set forth a medical opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any identified psychiatric disorder(s) was incurred in or is otherwise related to service.

A rationale for any opinion reached should be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

3.  After all development has been completed, the RO/AMC should readjudicate the issue.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




